            Case 6:21-bk-00101-KSJ         Doc 32     Filed 05/24/21    Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TERRY A. MCLEES,                                                    Case No: 6:21-bk-00101-KSJ
                                                                    Chapter 13

Debtor.
_______________________________ /

                                OBJECTION TO
             POST-PETITION MORTGAGE FEES, EXPENSES, AND CHARGES

COMES NOW the Debtor, TERRY A. MCLEES, by and through undersigned counsel, and

states the following:

       1. The Debtor filed a Petition under Title 11, Chapter 13 of the United States Code on

           January 12, 2021 ("Petition Date”).

       2. The Debtor filed her Chapter 13 plan on January 12, 2021 (Doc. No. 5).

       3. Secured Creditor, U.S. Bank National Association, filed a Notice of Post-petition

           Mortgage Fees, Expenses, and Charges on May 14, 2021.

       4. Secured Creditor's Notice states the following unreasonable charges:

           Description                               Date           Amount
           Bankruptcy/Proof of Claim Fees            2/11/21        $700.00
           Plan Review                               1/21/21        $250.00
           Payment History                           2/11/21        $250.00
           Plan Objection                            2/3/21         $550.00
           TOTAL                                                    $1,750.00

       5. Reasonable charges for each of these items are as follows:

           Bankruptcy/Proof of Claim Fees                           $300.00
           Plan Review                                              $150.00
           Payment History                                          $100.00
           Plan Objection                                           $150.00
           TOTAL                                                    $700.00

       6. Debtor counsel has conferred with Secured Creditor counsel regarding these charges,

           and the creditor disagrees that the fees are unreasonable.
            Case 6:21-bk-00101-KSJ        Doc 32     Filed 05/24/21    Page 2 of 2

WHEREFORE, the Debtor respectfully requests that this Court deny the post-petition fee request

and award only the reasonable fee total of $700.00, and for such other and further relief as the

Court deems appropriate.



                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the above has been provided via U.S. mail
or via electronic means to Laurie K. Weatherford, Ch 13 Trustee, P.O. Box 3450, Winter Park,
FL 32790 and to Attorney for Creditor, Keith Labell, Robertson, Anschutz, Schneid & Partners,
PLLC, 6409 Congree Avenue, Suite 100, Boca Raton, FL 33487, klabell@rasig.com this 24th
day of May, 2021.



                                            /s/ Matthew R. Gross
                                            MATTHEW R. GROSS, J.D.
                                            Florida Bar No.: 49863
                                            Attorney for Debtor
                                            Fresh-Start.Law, P.A.
                                            498 Palm Springs Drive Ste. 100
                                            Altamonte Springs, FL 32701
                                            Phone (407) 403-5936
                                            Fax (407) 842-7248
                                            mrg@first.law
